Citation Nr: 9931978	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left wrist fracture.

3.  Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994 and March 1995 rating 
determinations of the Los Angeles Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current back condition and service.

2.  The veteran has failed without good cause to report for 
VA examinations needed to determine whether he is entitled to 
an increased evaluation for residuals of a left wrist 
fracture.

3.  The veteran has failed without good cause to report for 
VA examinations needed to determine whether he is entitled to 
a permanent and total rating for pension purposes.


CONCLUSIONS OF LAW


1.  The claim of entitlement to service connection for 
residuals of a low back injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a compensable evaluation for residuals 
of a left wrist fracture have not been met as a matter of 
law.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.655, 4.71a, Code 5215 (1999).

3.  The criteria for a permanent and total rating for pension 
purposes have not been met as a matter of law.  38 C.F.R. 
§ 3.655 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the provisions of 38 C.F.R. § 3.655(a),(b) (1999):

[W]hen entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b)	Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.



Low Back Disorder

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  If the disorder is arthritis, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  Savage v. Gober, 10 
Vet. App. 488 (1997); see Wade v. West, 11 Vet. App. 302 
(1998).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  The 
veteran has not indicated the existence of any evidence that, 
if obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claims.  See Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996).

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of a low 
backache in May 1969.  Physical examination of the back was 
entirely negative, including straight leg raising and 
neurological testing.  At the time of the veteran's July 1972 
service separation examination, normal findings for the spine 
and lower extremities were reported.  On his service 
separation report of medical history, the veteran checked the 
"no" box when questioned as to whether he had had or was 
having recurrent back pain.  

In February 1993, the veteran was seen with complaints of low 
back pain.  X-rays of the lumbosacral spine taken at that 
time revealed mild degenerative changes of the lumbosacral 
spine.   At the time of an October 1993 neurological consult, 
the veteran reported that he had had low back pain since 
1990.  A MRI (magnetic resonance imaging study) performed in 
October 1993 revealed that the veteran had a small extrusion 
at L5-S1 towards the right; mild bilateral L4-5 neural 
foraminal stenosis due to lateral extensions of a broad based 
disc bulge; and a spur within the left L5-S1 neural foramen 
contacting the left L5 dorsal root ganglion.  

At the time of a June 1994 outpatient visit, the veteran 
reported having had chronic low back pain since 1990, as a 
result of having lifted heavy crates at that time.

At the time of a February 1995 VA examination, the veteran 
reported that he had sustained an injury to his back while 
inservice.  Physical examination performed at that time 
revealed positive straight leg raising at 50 degrees from 
normal and forward flexion reduced by 50 percent.  Loss of 
lumbar lordosis was also present.  A diagnosis of 
degenerative disc disease of the lumbar spine was rendered.  

The Board is of the opinion that the veteran has not 
presented evidence of a well-grounded claim of service 
connection for a low back disorder.  Although the Board notes 
that the veteran was seen with complaints of low back pain on 
one occasion during service, physical examination performed 
at that time was normal.  Moreover, normal findings were 
reported for the back  and lower extremities on the veteran's 
service separation examination and the veteran checked the 
"no" box when asked if he had had or was having recurrent 
back pain.  Arguably the inservice findings provide competent 
evidence of inservice disease or injury.  The post-service 
treatment records document competent evidence of a current 
disability.  However, there was no objective medical evidence 
of a back disorder for many years after service and treatment 
records associated with the claims folder demonstrate that on 
at least two separate occasions, the veteran related his 
current back problems to an injury sustained in 1990.  

While on other occasions, the veteran has expressed his 
belief that a current back disorder is related to injuries 
sustained inservice, he is not, as a lay person, qualified to 
express an opinion as to medical etiology.  There has been no 
competent medical evidence submitted relating any current low 
back disorder to service.  In the absence of competent 
evidence of a nexus between a current disability and service, 
the claim is not well grounded.


Left Wrist

A review of the record demonstrates that service connection 
for a left navicular fracture was granted in an October 1972 
rating decision.  

In December 1993, the veteran requested an increased 
evaluation for his left wrist condition.  Outpatient 
treatment records received in conjunction with the veteran's 
claim demonstrate that he was seen with complaints of 
bilateral carpal tunnel syndrome on numerous occasions.  

At the time of a February 1995 VA examination, the veteran 
reported that he had injured his wrist while falling during 
his period of active service.  Physical examination of the 
upper limbs revealed normal deep tendon reflexes and full 
range of motion of all joints.  Tinel and Phalen signs were 
negative.  There was also no atrophy of the thenar 
musculature.  X-rays taken at that time revealed ununited 
ossification centers versus old ununited fracture near the 
ulnar styloid.  There was degenerative change at the radial 
ulnar articulation.  There was also a bony excrescence 
extending off the lateral aspect of the distal 1st metacarpal 
head, which was either secondary to old trauma or 
developmental.  There was some slight subluxation of the 
joint.  On the right wrist, there was similar bony 
excrescence suggesting this to be developmental.  There was 
also similar mild subluxation.  

In July 1997, the veteran was scheduled for a VA examination 
in conjunction with his claim for an increased evaluation and 
failed to report for the examination.  In an October 1997 
letter, the RO informed the veteran that he needed to furnish 
additional information with regard to his claims and that 
they had been made aware of his failure to report for his 
scheduled examinations.  The letter was sent to the veteran 
at his last known address but was returned postmarked 
"return to sender for forwarding address expired."

The Court has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  However, the Court also 
stated that in the normal course of events it was the burden 
of the veteran to keep the VA apprised of his whereabouts, 
and that if he did not do so there was no burden on the VA to 
turn up heaven and earth to find him before finding that he 
had abandoned his claim.  Id.  The Court has also held that 
the "duty to assist is not always a one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court held 
that where there was no evidence of an alternative address, 
the mailing of notices to the veteran at his last known 
address triggered the veteran's duty to appear for a 
scheduled examination. 

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1998).  In this case, there is no evidence to rebut the 
presumption of regularity as to notice of the examination.  
There is evidence that mail subsequently sent to the 
veteran's last known address was returned as undeliverable 
because the veteran had moved and left no forwarding address.  
Moreover, the veteran's representative, in his September 1998 
written argument, indicated that the veteran's whereabouts 
for the last two years were unknown and that all attempts to 
contact the veteran had been futile.  

The Court has held that § 3.655 mandates that where a veteran 
fails without good cause to report for an examination 
necessary to evaluate a claim for increase, the claim must be 
denied.  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

The veteran has failed, without explanation, to report for a 
scheduled VA examination.  In the absence of evidence to the 
contrary, it must be concluded that he did not have good 
cause for his unavailability for the scheduled VA 
examination.  The most recent evidence in this case consists 
of a July 1995 VA examination report which revealed that the 
veteran had full range of motion of the wrist and negative 
Tinel and Phalen signs.  It is clear that entitlement to an 
increased evaluation for residuals of a left wrist fracture 
cannot be determined without a current examination.  The 
provisions of 38 C.F.R. § 3.655(a)(b) dictate that the 
veteran's appeal must be denied.

The Board notes that the veteran was advised in a notice sent 
to his last address of record in April 1999, that his failure 
to report for scheduled examinations without good cause, 
could result in the denial of his claims.


Permanent and Total Rating for Pension Purposes

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations which 
provide a combination of "objective" and "subjective" 
standards.  Brown v. Derwinski, 2 Vet. App. at 446; Talley v. 
Derwinski, 2 Vet. App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), 
(2); 38 C.F.R. §§ 3.321(b)(2), 4.17.  The two ways that 
permanent and total disability can be shown under the law are 
as follows:  (1) the veteran must be unemployable as a result 
of a lifetime disability (the "subjective" standard which is 
based on the disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated) or, even if not unemployable, (2) the 
veteran must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation (the 
"objective" standard which is based on the percentage ratings 
assigned for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence of 
those percentage ratings for pension purposes required by 
38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. 
§§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 4.16(a), 4.17, 4.18, 
4.19; Brown v. Derwinski, 2 Vet. App. at 446.

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard and the veteran is unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (whether a 
permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(2) should have been considered).

In this case, the RO evaluated the veteran according to the 
"objective" or "average person" standard.  38 U.S.C.A. § 
1502(a)(1); 38 C.F.R. §§ 4.16(a), 4.17.  The RO assigned a 
rating for each disability in accordance with the Schedule 
for Rating Disabilities.  38 C.F.R. Part 4 (1998); Roberts, 2 
Vet. App. at 390, citing 38 C.F.R. §§ 3.340(a), 4.15, 4.17 
(1991) (before a determination can be made as to whether a 
total and permanent disability rating for pension purposes is 
warranted, "an evaluation must be performed under the 
Schedule for Rating Disabilities to determine the percentage 
of impairment caused by each disability.").  It held that the 
veteran's disability did not meet the minimum rating 
requirements for a total disability rating found in 38 C.F.R. 
§ 4.16(a), which provides for a total disability rating when 
the veteran's sole disability is rated at 60 percent or more.  
38 C.F.R. § 4.16(a).  In compliance with the law, the 
regulations, and the rulings of the Court, the RO then 
considered whether it should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(2), as it is required to do 
under 38 C.F.R. § 4.17(b) for "veterans who fail to meet the 
percentage requirements [under § 4.16(a)] but who meet the 
basic entitlement criteria and are unemployable.  The RO 
decided that the evidence did not show that the veteran had 
disabilities, permanent in nature, that would preclude all 
forms of gainful employment.

Section 3.321(b)(2) of the regulations reiterates the 
requirement of 38 C.F.R. § 4.17(b) that a veteran be 
"unemployable" before the RO may refer the case to the 
adjudication officer.  In addition, that regulation requires 
the RO to consider the issue of unemployability in the 
context of the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. 
§ 3.321(b)(2) (where a veteran is "found to be unemployable 
by reason of his or her disability(ies), age, occupational 
background and other related factors," the adjudication 
officer is authorized to approve a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis). 

A review of the record demonstrates that a June 1994 VA 
Activity and/or Release Statement indicated that the veteran 
had L4-5 bilateral radiculopathy and bilateral carpal tunnel 
syndrome and that the veteran was permanently disabled from 
resuming regular or customary work.  

In November 1994, the veteran filed a request for a permanent 
and total rating for pension purposes.  

In February 1995, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
injured his wrist while falling on active duty.  The examiner 
also noted that the veteran had been diagnosed as having 
bilateral carpal tunnel syndrome and advanced degenerative 
disk disease of L4/5, L5/S1 area.  He further indicated that 
there was some question of radiculopathic sciatic nerve 
symptom on the right lower limb.  

Physical examination performed at that time revealed that all 
vital signs were within normal limits.  The neck was supple 
with full range of motion.  The lung fields were clear.  
Cardiovascular examination revealed a regular rhythm.  
Examination of the abdomen revealed no hepatosplenomegaly and 
no masses.  Bowel sounds were normal.  Physical examination 
of the upper limbs revealed normal tendon reflexes of the 
biceps, triceps, and brachial radialis.  Full range of motion 
of all joints was present and there was no muscle weakness.  
Tinel and Phalen signs were negative and there was no atrophy 
of the thenar musculature.  However, there was decreased 
sensation along the medial nerve distribution of both hands.  
Straight leg raising was positive bilaterally at 50 degrees 
from normal.  Forward flexion of the lumbar spine was reduced 
by 50 percent with loss of lumbar lordosis.  The veteran was 
noted to have full range of motion of the hips, knees, and 
ankles, with normal quadriceps, iliopsoas, and plantar and 
dorsiflexion musculature of the feet.  

In a March 1995 rating determination, the RO denied the 
veteran's request for a permanent and total disability 
evaluation based on individual unemployability for pension 
purposes and assigned a noncompensable disability evaluation 
for the veteran's service-connected left wrist fracture, a 
noncompensable disability evaluation for history of bilateral 
carpal tunnel syndrome, and a 10 percent disability 
evaluation for lumbosacral strain, degenerative disc disease 
of the lumbar spine, solely for evaluation purposes.  

Outpatient treatment records received subsequent to the March 
1995 rating determination demonstrate that the veteran was 
seen with complaints of chronic low back pain on numerous 
occasions during 1993 and 1994.  X-rays taken in May 1994 
revealed lumbar disc degeneration at L5-S1, central and 
bilateral and paracentral disc herniation, and extensive 
facet arthrosis at L4-L5 and L5-S1.  EMG testing performed in 
October 1994 revealed findings consistent with motor 
radiculopathy of L4-L5.  

In his April 1996 substantive appeal, the veteran indicated 
that his condition was total and permanent and that he would 
be willing to report for a comprehensive examination.  The 
veteran indicated that he was having problems with his legs 
and that there was not a day that would go by where he was 
not in pain.  

As previously noted, the veteran was scheduled for a VA 
examination in conjunction with his claim in July 1997 and 
failed to report for the examination.  In an October 1997 
letter, the RO informed the veteran that he needed to furnish 
additional information with regard to his claims and that 
they had been made aware of his failure to report for his 
scheduled examinations.  The letter was sent to the veteran 
at his last known address but was returned postmarked 
"return to sender forwarding address expired".

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court held 
that where there was no evidence of an alternative address, 
the mailing of notices to the veteran at his last known 
address triggered the veteran's duty to appear for a 
scheduled examination. 

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1998).

In this case, there is no evidence to rebut the presumption 
of regularity as to notice of the examination.  There is 
evidence that mail subsequently sent to the veteran's last 
known address was returned as undeliverable because the 
veteran's forwarding address had expired.  

Section 3.655 mandates that where a veteran fails without 
good cause to report for an examination scheduled for any 
purpose other than an original claim for compensation, the 
claim must be denied.  Engelke v. Gober, 10 Vet. App. 396, 
399 (1997).

The veteran has failed, without explanation, to report for a 
scheduled VA examination.  In the absence of evidence to the 
contrary, it must be concluded that he did not have good 
cause for his unavailability for the scheduled VA 
examination.  

The most recent evidence in this case consists of a February 
1995 VA examination report which revealed that the veteran 
was in no acute distress, that examination of the upper limbs 
revealed normal tendon reflexes of the biceps, triceps, and 
brachial radialis, and that there was full range of motion of 
all joints with no muscle weakness.  Tinel and Phalen signs 
were also negative and there was no atrophy of the thenar 
musculature.

Moreover, the veteran was noted to have full range of motion 
of the hips, knees, and ankles, with normal quadriceps, 
iliopsoas, and plantar and dorsiflexion musculature of the 
feet.

The results of this examination did demonstrate that 
increased evaluations were warranted under the appropriate 
Diagnostic Codes.  It is clear that entitlement to a 
permanent total disability rating for pension purposes cannot 
be determined without a current examination.  The provisions 
of 38 C.F.R. § 3.655(a)(b) dictate that the veteran's appeal 
must be denied.

His failure to report for his scheduled VA examination is 
indisputably without good cause, and it is also not in 
dispute that the scheduled examination was necessary to 
determine his entitlement to pension benefits.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra).


ORDER

Service connection for residuals of a low back injury is 
denied.

A compensable evaluation for residuals of a left wrist 
fracture is denied.  

Entitlement to a permanent and total disability rating for 
pension purposes is denied.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

